Citation Nr: 0904347	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-19 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The Veteran served on active duty from January 1994 to July 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision in which 
the RO in Denver Colorado denied service connection for left 
knee disability.  The Veteran filed a notice of disagreement 
(NOD) in March 2006, and the Denver RO issued a statement of 
the case (SOC) in May 2007.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in June 2007.  

By letter received in November 2007, the Veteran informed VA 
that he had moved to Pennsylvania.  The claim file was 
subsequently transferred to the RO in Pittsburgh, 
Pennsylvania.  By letter dated in March 2008, the Pittsburgh 
RO asked the Veteran, in light of his recent move, if he 
wished to keep the Colorado Division of Veterans Affairs as 
his representative.  The Veteran did not respond to that 
letter, and has not since submitted a new designation of 
representative (VA Form 21-22 or equivalent).  

On the VA Form 9, the Veteran requested a Board hearing at 
the RO. A December 2008 RO letter informed the veteran that a 
hearing was scheduled in January 2009.  The letter included 
an affirmation sheet to be returned by the veteran.  On the 
affirmation sheet, dated in December 2008, the veteran 
indicated his desire to withdraw his request for a hearing 
and to have his appeal considered on the record.  

As a final preliminary matter, the Board notes that the 
veteran's representative has not filed written argument in 
this case (via VA Form 646 or equivalent).  However, the 
representative has received copies of all correspondence from 
the RO, including a December 2008 letter informing the 
veteran that a video conference hearing had been scheduled, 
and of the place and time to appear for the hearing.  It is 
presumed that the veteran has kept his representative 
informed of the withdrawal of his hearing request.  As such, 
the Board does not believe that any further notification or 
other action is warranted with respect to solicitation of 
written argument from the representative.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Left knee disability was not shown in service or for 
several years thereafter, and there is no competent medical 
evidence of a nexus between any l  current left knee 
disability and service.  


CONCLUSION OF LAW

The criteria for service connection for left knee disability 
are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in February 2004 and January 2005 pre-rating 
letters, the RO provided notice to the appellant regarding 
what information and evidence was needed to substantiate the 
claim for service connection, as well as what information and 
evidence must be submitted by the Appellant, and what 
information and evidence would be obtained by VA.  The May 
2005 RO rating decision reflects the initial adjudication of 
the claim after issuance of the February 2004 and January 
2005 letters.  

Post-rating, a December 2008 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  The Board notes that the timing of this 
notice-after the last adjudication of the claim-is not 
shown to prejudice the Veteran.  Because the Board's decision 
herein denies the claim for service connection, no disability 
rating or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the report of a February 2005 
VA examination, and an April 2007 addendum opinion.  Also of 
record and considered in connection with the appeal are 
various statements submitted by the Veteran.  The Board also 
finds that no additional RO action to further develop the 
record is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In a January 2004 claim, the Veteran asserted that he had 
injured his knees in the service due to marching and carrying 
a lot of weight.  On an April 2004 VA Form 21-4138, the 
Veteran stated that he was treated in service for a bilateral 
knee "condition," and was given a brace for each knee. 

Although service treatment records document a right knee 
injury, and service connection has been granted for right 
knee disability, such records are negative for any 
complaints, findings or diagnosis pertinent to the left knee.  
In fact, on the report of medical history completed at 
discharge, the Veteran indicated that he had a history of a 
trick or locked knee, but indicated on the reverse side of 
the form that it was his right knee.  The left knee was not 
mentioned.  On examination at separation, the Veteran's lower 
extremities were found to be clinically normal.  Therefore, 
the Board concludes that left knee disability was not shown 
in service.  

Records of post-service treatment include an x-ray report 
dated in May 2001,  reflecting a finding of mild sclerosis 
involving the left tibial plateaus, compatible with mild 
degenerative change.  In a July 2001 report, the Veteran's 
private physician noted that the Veteran was working as a 
roofer, but that he had experienced bilateral knee 
symptomatology since he was discharged.  Findings on VA 
examination in February 2005 include a diagnosis of chronic 
bilateral chondromalacia patellae without objective evidence 
of degenerative joint disease by x-ray.  

Although there is conflicting evidence with respect to the 
presence of arthritis in the left knee, the Board has 
considered the fact that, where a veteran served 90 days or 
more during a period of war or after December 31, 1946, and 
arthritis becomes manifest to a degree of l0 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

However, even if the presence of such a diagnosis were 
conceded, the first medical evidence of degenerative changes 
of the left knee is reflected in a May 2001 x-ray report, 
more than 5 years after service.  Such time period is beyond 
the presumptive period for establishing service connection 
for degenerative joint disease or osteoarthritis as a chronic 
disease.  

The Board further notes that, while, as indicated above, the 
post-service  treatment records confirm the presence of 
current left knee disability, none of these medical records 
include any comment or opinion regarding the etiology of any 
such disability.  The Board emphasizes that the fact that the 
veteran's own reported history as to the onset of his 
disability, without more, does not constitute a competent 
medical opinion of the required nexus between current 
disability and service.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) ( bare transcription of lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional).

In short, there is simply no medical evidence or opinion of a 
nexus between current left knee disability and service, and 
the Veteran has not presented or identified any such existing 
medical evidence or opinion that would, in fact, support the 
claim. 

In addition to the medical evidence, the Board has carefully 
considered the written statements of the Veteran indicating 
that his current left knee disability is related to service, 
and that he experienced left knee symptomatology in service 
and continuously thereafter.  The Board notes that a 
layperson is competent to report on matters observed or 
within his or her personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  

However, as regards the Veteran's current assertions that he 
experienced left knee pain in service and continuously 
thereafter, these assertions are not supported by other 
evidence, and are indeed contradicted by the service records.  
The Veteran's specific notation of a history of right knee 
problems in service on a form intended to record his complete 
medical history is a clear indication that the Veteran did 
not experience such symptomatology in the left knee.  In 
weighing the conflicting evidence provided by the Veteran at 
various times, the point in time in which the evidence was 
created is important because a recounting of an event which 
is closer to the time that event occurred is naturally less 
likely to be diluted by the shortcomings of human memory.  
Thus, the contemporaneous report of medical history at 
discharge is significant.  The Board finds the Veteran's 
account of his symptoms at discharge to be more probative 
than his current account, made in conjunction with a claim 
for monetary benefits.  Also, although the Veteran contends 
that he experienced bilateral knee symptoms continuously 
after service, he apparently did not seek treatment for many 
years after discharge.  His actions are therefore 
inconsistent with his current statements, and the Board 
accords such statements little probative weight.  

The Board further emphasizes that the matter of etiology (or 
medical relationship) upon which this case turns is a matter 
within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As a 
layperson not shown to have appropriate medical training and 
expertise to competently render a probative (i.e., 
persuasive) opinion on a medical matter, the Veteran cannot 
provide persuasive evidence on the medical nexus question.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

Under these circumstances, the claim for service connection 
for left knee disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent, 
persuasive evidence supports the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for left knee disability is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


